Willson, Judge.
We are of the opinion that the conviction in this case is not warranted by the evidence. We think the evidence shows that at the time the defendant carried the pistol he had x-easonable ground for fearing an unlawful attack upon his person, and that the danger was so imminent and threatening as not to admit of the arrest of the party about to make such attack upon legal process. Defendant had already been violently assaulted by such party, and a continuance of such assault was threatened and imminent. It was in the night time, and the circumstances were such that the defendant could not obtain legal process for the arrest of the attacking party in time to protect himself from the threatened danger.
Our conclusion being that the evidence does not show a violation of the law by the defendant, the judgment is reversed and the cause is remanded.

Reversed and remanded.

Hurt, J., absent.